United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 23, 2006

                                                         Charles R. Fulbruge III
                            No. 04-41629                         Clerk
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

TRENTON GLENN SHEPHERD,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:04-CR-58-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Trenton Glenn Shepherd appeals his sentence following his

guilty plea conviction for possession of a firearm while addicted

to or unlawfully using a controlled substance.   Shepherd argues

that his sentence was improper under United States v. Booker,

543 U.S. 220 (2005).   However, Shepherd knowingly and voluntarily

waived his appellate rights, the Government has invoked the

waiver, and the plain language of the waiver bars this appeal.

See United States v. Story,      F.3d    , No. 04-41323, 2006 WL
242552 at *3-*4 (5th Cir. Feb. 2, 2006); United States v. Bond,

414 F.3d 542, 546 (5th Cir. 2005); United States v. McKinney,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41629
                               -2-

406 F.3d 744, 746 (5th Cir. 2005).    Shepherd’s argument that the

waiver does not bind him because it was perfected prior to the

release of Booker is unavailing.     See United States v. Burns,

433 F.3d 442, 450-51 (5th Cir. 2005).     Consequently, Shepherd’s

appeal is DISMISSED.